Citation Nr: 1531422	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  08-21 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected grand mal seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to April 1971, including service in the Republic of Vietnam, for which he earned the Combat Action Ribbon and a Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied entitlement to service connection for a stroke and for hypertension.  Subsequently, jurisdiction was transferred to the RO in Los Angeles, California.

This case was before the Board in June 2012, at which time it was remanded to schedule the Veteran for a hearing before a Veterans Law Judge at the RO. 

Thereafter, the Veteran testified before the undersigned at a Board hearing in August 2012.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was remanded by Board in October 2012 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2012 Board remand directives, an opinion was to be obtained to determine whether the Veteran's hypertension was related to his period of military service or was caused or aggravated by his service-connected diabetes mellitus.  

The Veteran was afforded a VA examination for hypertension in December 2012.  Although the examiner determined that the appellant's hypertension was not caused by military service, he did not provide an opinion as to whether the condition was caused or aggravated by his service-connected diabetes mellitus.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board acknowledges that the examiner noted that diabetes mellitus could lead to hypertension and that the onset was usually delayed and not manifested for many years.  He further noted that appellant's diagnosis of diabetes mellitus and hypertension were coincidental in time.  However, the Board finds that such a statement is not sufficient to determine service connection for hypertension on a secondary basis.  

With regard to the claim of service connection for residuals of a stroke, the results from a Vietnam Head Injury Study dated in September 2006 revealed that the Veteran suffered a TIA or small stroke.  See VA clinical record dated September 26, 2006.  The clinical record further reported that in light of the finding, the Veteran was scheduled for an appointment with his primary physician in October 2006.  However, records regarding follow-up treatment for the TIA or small stroke have not been associated with the claims file.  On remand, all relevant VA and private treatment records should be obtained.

The Board notes that the Veteran's has not been provided a VA examination in conjunction with his claim of service connection for residuals of a stroke.  Thus, an examination should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records regarding treatment for residuals of a stroke.

2.  Ask the Veteran to identify all private medical treatment for his residuals of a stroke and furnish appropriate authorization for the release of the medical records.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a stroke.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all residuals of a stroke found on examination.  Thereafter, the examiner is to provide an opinion on the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that any residual of a stroke was caused by the Veteran's service-connected grand mal seizures? 

b.  Is it at least as likely as not (a 50 percent probability or more) that any residual of a stroke was aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected grand mal seizures?

If aggravation is found, please give a baseline level of disability prior to the aggravation.

c.  Is it at least as likely as not (a 50 percent probability or more) that any residual of a stroke is related to military service?

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to provide an opinion for the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension was caused by his service-connected diabetes mellitus? 

b.  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension was aggravated by (i.e., permanently worsened beyond normal progression) his service-connected diabetes mellitus?

If aggravation is found, please give a baseline level of disability prior to aggravation.

c.  Is it at least as likely as not (a 50 percent probability or more) that hypertension is related to military service?

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



 
_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




